Name: Commission Regulation (EEC) No 4057/88 of 20 December 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 88 Official Journal of the European Communities No L 356/29 COMMISSION REGULATION (EEC) No 4057/88 of 20 December 1988 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council , Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 648 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the -rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 168, 1 . 7. 1988, p . 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . No L 356/30 Official Journal of the European Communities 24. 12. 88 ANNEX I LOT A 1 . Operation No 1187/88 0 : Commission Decision of 16 . 3. 1988 2. Programme : . 1988 3. Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Nicaragua 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (7) (8) (') : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7) (under 1.3.1 and 1.3.2) 8 . Total quantity : 45 tonnes 9 . Number of lots : one 10. Packaging and marking : 5 kg and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : 'ACCIÃ N N ° 1187/88 / MANTECA LIQUIDA / NICARAGUA / OXFAM B / 80832 / JUIGALPA VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 1 1 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel. 78 90 1 1 , Telex 24280 + or 251 1 8 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 9. 2. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 9. 1 . 1989 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 1 . 1989 (b) period for making the goods available at the port of shipment : 9 to 15. 2. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; Telex 22037 AGREC B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 11 . 11 . 1988, fixed by Commission Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1988, p. 46) 24. 12. 88 Official Journal of the European Communities No L 356/31 LOT B 1 . Operation Nos ('): 1206 to 1215/88  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (3) see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, under 1.3.1 and 1.3.2) Bl , B6, B7, B\, B9, BIO : (2) (6) 0 (8) B2, B3, B4, B5 : (2) (6) 0 (8) (12) 8 . Total quantity : 2 003 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : see Annex III and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 11 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel. 78 90 1 1 , telex 24280 + or 251 1 8 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : Bl to B7 : 1 to 9. 2. 1989 B8 to B10 : 20 to 28. 2. 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 9. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 1 . 1989 (b) period for making the goods available at the port of shipment : 20 to 28 . 2. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer ^: refund applicable on 11 . 11 . 1988 fixed by Commission Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1988, p. 46) No L 356/32 Official Journal of the European Communities 24. 12. 88 LOT C 1 . Operation Nos ('): 1220 to 1224/88  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) 0 (8) (') : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, under 1.3.1 and 1.3.2) 8 . Total quantity : 250 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : see Annex III and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 1 1 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel . 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 9 . 2. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 9 . 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 1 . 1989 (b) period for making the goods available at the port of shipment : 9 to 1 5 . 2. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 1 20, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 11 . 11 . 1988 fixed by Commission Regulation (EEC) No 3506/88 (OJ. No L 306, 11 . 11 . 1988, p. 46) 24. 12. 88 Official Journal of the European Communities No L 356/33 LOT D 1 . Operation Nos ('): 1225 to 1236/88 - Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex III 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) 0 (8) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, under 1.3.1 and 1.3.2) 8 . Total quantity : 225 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg in 20-foot containers (') (,0) (") and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : see Annex III and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 11 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel. 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 9. 2. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In die case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on . 9 . 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 1 . 1989 (b) period for making the goods available at the port of shipment : 9 to 15. 2. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*): refund applicable on 11 . 11 . 1988 fixed by Commission Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1988, p. 46) No L 356/34 Official Journal of the European Communities 24. 12. 88 LOT E 1 . Operation No ('): 1083/88 Commission Decision of 19 . 5. 1987 2. Programme : 1 987 3. Recipient (14) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (3) : Croissant-Rouge mauritanien, Avenue Gamal Abdel Nasser, BP 344, Nouakchott ; tel . 526 70 5. Place or country of destination : Mauritania 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (J) : to be manufactured from intervention butter (OJ No C 216, 14 . 8 . 1987, p. 7 under 1.3.1 ancl 1.3.2) 8 . Total quantity : 125 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg in 20-foot containers (13) and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : ACTION N0 1083/88 / a red crescent with points towards the right / BUTTEROIL / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT and see OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 11 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel . 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 9. 2. 1989 18 . Deadline for the supply : 25. 3 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (*): 12 noon on 9. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 1 . 1989 (b) period for making the goods available at the port of shipment-where the supply is awarded at the port of shipment stage : 9 to 15. 2. 1989 (c) deadline for the supply : 31 . 3. 1989 22. Amount of the tendering security : ECU 20/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 11 . 11 . 1988, fixed by Commission Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1985 , p. 46) 24. 12. 88 Official Journal of the European Communities No L 356/35 Notes : (') The operation number is to be quoted in all correspondence. (J) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been , exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7. September 1985, page 4. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30 ¢  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (4) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. 0 The successful tenderer shall give a health certificate to the beneficiaries' representative at the time of delivery. (8) The successful tenderer shall give a certificate of origin to the beneficiaries' representative at the time of delivery. ( ®) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (I0) Shipment is to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (els). The successful tenderer must submit a complete packing list of each container to the recipient's agent, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (") Supply free at port of shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel desig ­ nated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC,  should containers be used on an LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. (12) Certificate of radioactivity authenticated by an Egyptian Embassy. No L 356/36 Official Journal of the European Communities 24. 12. 88 (13) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transporta ­ tion from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (M) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 24. 12. 88 Official Journal of the European Communities No L 356/37 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A : 1187/88 56 250 kg QK (Waterford) Coldstore, Carrolls Cross, IRL County Waterford B : 1206/88  1215/88 2 503 750 kg 1 190 950 kg : Norish Food City Ltd, Tullynahinra, Castleblaney, IRL County Monaghan 909 500 kg : National Coldstore, Belgard Road, Tallaght, IRL Dublin 24 403 300 kg : Trailercare, 41 /42 Robinhood Industrial Estate, Ballymount Road, Clondalkin, IRL Dublin 22 C : 1220/88  1224/88 312 500 kg 312 500 kg : Trailercare, 41 /42 Robinhood Industrial Estate, Ballymount Road, Clondalkin, IRL Dublin 22 . D : 1225/88 - 1228/88 - 1236/88 281 250 kg 281 250 kg : Trailercare, 41 /42 Robinhood Industrial Estate, Ballymount Road, Clondalkin, IRL Dublin 22 E : 1083/88 1 56 250 kg 4 Jenkinson's Coldstore, Crossagalla Industrial Estate, Ballysimon, IRL Limerick No L 356/38 Official Journal of the European Communities 24. 12. 88 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie (in Tonnen) Teilmengen (in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ¤Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio InscriÃ §Ã £o na embalagem W (2) (3) (4) (5) (6) Bl 2 003 10 WFP Bhutan Action No 1206/88  Bhutan 0339400 / Action of the World Food Programme / Calcutta in transit to Bhutan B2 160 WFP Egypt Action No 1207/88  Egypt 0227002 / Action of the World Food Programme / Alexandria B3 343 WFP Egypt Action No 1208/88  Egypt 0249901 / Action of the World Food Programme / Alexandria B4 100 WFP Egypt Action No 1209/88  Egypt 0280300 / Action of the World Food Programme / Alexandria B5 105 WFP Egypt Action No 1210/88  Egypt 0259400 / Action of the World Food Programme / Alexandria B6 400 WFP Uganda Action No 1211 /88  Uganda 0332500 / Action of the World Food Programme / Mombasa in transit to Kampala B7 195 WFP Yemen AR Action No 1212/88  Yemen AR 0261301 / Action of the World Food Programme / Hodeidah B8 110 WFP Lebanon Action No 1213/88  Lebanon 0052402 / Action of the World Food Programme / Beirut B9 30 WFP Yemen PDR Action No 1214/88  Yemen PDR 0304200 / Action of the World Food Programme / Aden BIO 550 WFP Pakistan Action No 1215/88  Pakistan 0245100 / Action of the World Food Programme C 250 15 DWH Chile AcciÃ ³n n ° 1220/88 / Manteca lÃ ­quida / Chile / DHW / 82804 / Santiago de Chile via Valparaiso / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 DKW Brasil AcÃ §Ã £o n?- 1221 /88 / Ã leo de manteiga / Brasil / DKW / 82335 / Paulista via Recife / Donativo da Comunidade EcÃ ³nÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita 24. 12. 88 Official Journal of the European Communities No L 356/39 ( 1 ) (2) (3) (4) (S) (6) 15 DKW Brasil AcÃ §Ã £o n? 1222/88 / Ã leo de manteiga / Brasil / DKW / 82336 / Lajeado via Porto Alegre / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita 15 DKW Brasil AcÃ §Ã £o n? 1223/88 / Ã leo de manteiga / Brasil / DKW / 82337 / Natal / Donativo da Comuni ­ dade EconÃ ³mica Europeia / Destinado Ã distri ­ buiÃ §Ã £o gratuita 190 DKW Nicaragua AcciÃ ³n n0 1224/88 / Manteca lÃ ­quida / Nica ­ ragua / DKW / 82350 / Bluefields vÃ ­a Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita D 225 30 Caritas B HaÃ ¯ti Action n ° 1225/88 / Butter oil / HaÃ ¯ti / Caritas belgica / 80280 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Prosalus Ghana Action No 1228/88 / Butteroil / Ghana / Prosalus / 85553 / Sefwi Asafo via Takoradi / Gift of the European Economic Community / For free distribution 30 Caritas B , Rwanda Action n ° 1229/88 / Butter oil / Rwanda / Caritas belgica / 80279 / Kigali via Mombasa / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite 25 Caritas G \ Uganda Action No 1230/88 / Butteroil / Uganda / Caritas Germany / 80478 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 50 Caritas G Uganda Action No 1231 /88 / Butteroil / Uganda / Caritas Germany / 80479 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 15 SSP Uganda Action No 1232/88 / Butteroil / Uganda / SSP / 81302 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 15 ICR Uganda Action No 1233/88 / Butteroil / Uganda / ICR / 84602 / Namalu via Mombasa / Gift of the European Economic Community / For free distribution 15 ICR Uganda Action No 1234/88 / Butteroil / Uganda / ICR / 84603 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution ! 15 ICR Thailand Action No 1235/88 / Butteroil / Thailand / ICR / 84606 / Chonburi via Bangkok / Gift of the European Economic Community / For free distribution 15 ICR Thailand Action No 1236/88 / Butteroil / Thailand / ICR / 84610 / Surin via Bangkok '/ Gift of the Euro ­ pean Economic Community / For free distribu ­ tion